Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2021.
Claim Objections
Claims 1, 14 and 17 are objected to because of the following informalities: 
Claim 1, lines 11-12, Claim 14, lines 6-7 and Claim 17, line 3, recites “the ground surface”. There is insufficient antecedent basis for this term in the claim. 
Claim 1, line 14, recites, Claim 14, line 9, recites, and “a ground surface”, should be changed to --the ground surface--.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-12, 14,16  are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 6,481,875) in view of Catinis (US 9,899,823).

    PNG
    media_image1.png
    299
    506
    media_image1.png
    Greyscale
Regarding claim 1, Bryant discloses, an apparatus 10 for protecting an electrical connection from the environment, the apparatus 10 comprising: a cover 12 comprising a top portion and a bottom portion; a base 40 attached to the bottom portion of the cover forming an enclosed chamber with the cover 12, the base 40 comprising a top surface, a bottom surface 40, an outer edge, and a first electrical cord opening OP extending inwardly from the outer edge of the base 40, wherein the first electrical cord opening OP is configured to receive one electrical cord 18 extending through the base and into the enclosed chamber.
a support post configured to elevate the enclosed chamber above the ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to a ground surface. 
Catinis discloses a support post 110 configured to elevate the enclosed chamber above the ground surface, the support post having a first end 111 and a second end 112, wherein the first end 111 of the support post 110 is attached to and extends downward from the base 140 and the second end 112 of the support post is configured to be mounted on or to a ground surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a support post 110 configured to elevate the enclosed chamber above the ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to a ground surface in order to protect the connector from accidental damage and protect against the small insect and animals, and prevent entering of water and other dust particles.
Regarding claim 2, Bryant as modified by Catinis, discloses, the top portion of the cover is convex-shaped. 
Regarding claim 4, Bryant as modified by Catinis, discloses the first electrical cord opening is a slot.
Regarding claim 5, Bryant as modified by Catinis, discloses the slot is linear.
Regarding claim 7, Bryant as modified by Catinis the base further comprises a second electrical cord opening (see annotated fig.) configured to receive the one or more electrical cords extending through the base and into the enclosed chamber.
Regarding claim 8, Bryant discloses an outer edge of the base 14 comprises attachment ribs 38 for attaching the bottom portion 40 of the cover 12 to the base 14.
Regarding claim 9, Bryant as modified by Catinis the base and the support post are a single integrated component upon assembly.
Regarding claim 10 (Bryant as modified by) Catinis disclose the first end 111 of the support post 110 is attached to the bottom surface of the base.
Regarding claim 11, (Bryant as modified by) Catinis disclose the second end of the support post comprises a ground stake.
Regarding claim 12, (Bryant as modified by) Catinis discloses the support post comprises a ground surface spacer 10 located between the first and second ends (upper end of) 12 and 14 of the support post 12 configured to prevent the support post 12 from being inserted into the ground surface past the ground surface spacer (see fig. 2).
Regarding claim 14, Bryant discloses an apparatus for protecting an electrical connection from the environment, the apparatus 10 comprising: a cover 12 comprising a top portion and a bottom portion, a base 40 attached to the bottom portion of the cover 12 forming an enclosed chamber with the cover 12. 
Bryant does not disclose a support post configured to elevate the enclosed chamber above the ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to a ground surface.

    PNG
    media_image2.png
    310
    478
    media_image2.png
    Greyscale
Catinis discloses a support post 110 configured to elevate the enclosed chamber above the ground surface, the support post having a first end 111 and a second end 112, wherein the first end 111 of the support post 110 is attached to and extends downward from the base 140 and the second end 112 of the support post is configured to be mounted on or to a ground surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a support post 110 configured to elevate the enclosed chamber above the ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to a ground surface in order to protect the connector from accidental damage and protect against the small insect and animals, and prevent entering of water and other dust particles.
Regarding claim 16, Bryant as modified by Catinis discloses the second end of the support post comprises a ground stake 112.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant and Catinis as applied to claim 14 above and further in view of O’Brien et al. (US 4,814,961) here after O’Brien.
Regarding claim 15, Bryant as modified by Catinis discloses all the claimed limitations except for the bottom portion of the cover extends below the bottom surface of the base forming a protective skirt around the outer edge of the base.
O’Brien disclose the bottom portion of the cover extends below the bottom surface of the base forming a protective skirt around the outer edge of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bottom portion of the cover extends below the bottom surface of the base forming a protective skirt around the outer edge of the base as taught by O’Brien in order to protect the electrical connection from rain and other source of water.
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant and Catinis as applied to claim 16 above and further in view of Lamson (US 4,649,678).
Regarding claims 13 and 17, Bryant as modified by Catinis discloses all the claimed limitations except for a pedestal configured for receiving the ground stake of the support post, wherein the pedestal is configured to be mounted on a ground surface. 
Lamson, discloses a pedestal 10 (figs. 2 and 3) configured for receiving the ground stake of the support post 12 (seed fig. 2), wherein the pedestal is configured to be mounted on a ground surface (fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pedestal configured for receiving the ground stake of the support post, wherein the pedestal is configured to be mounted on a ground surface as taught by Lamson, in order to have ease of insertion and removal, and in case of if one of the stake or pedestal is broken one has replace only the broken part.


Allowable Subject Matter
Claim 6 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the claim objection.
Regarding claim 6, the prior art does not disclose or suggest the slot further comprises one or more flaps configured to receive the one or more electrical cords.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/        Primary Examiner, Art Unit 2831